Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-58 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 01/27/2021 in response to the previous Office Action (11/02/2020) is acknowledged.  Rejection of claims 1-20 under 35 U.S.C.  112(b) (items 4a-4f) has been obviated.  	  

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement, filed on 01/29/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
	 
Ex Parte Quayle
4.	This application is in condition for allowance except for the following formal matters: There are non-elected inventions in the case.  Applicants have to delete claims 21-58 that are drawn to different inventions to resolve this issue or file a petition from the Restriction Requirement.  
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 2, 2021